(2013) (quoting United States v. Ogbuehi,     18 F.3d 807, 813 (9th Cir.

                1994)).
                                                                                 d his
                          Here, the evidence shows that appellant understoo
                                                                          mented, "I
                Miranda rights and after a period of questioning, he com
                                                                     t you will. [The
                spanked [the victim], hit him, whatever, call it wha
                                                                           Or should I just
                victim's family], they have the option to do what exactly.
                                                                           thereafter, the
                end it now, and I need to talk to a lawyer." Shortly
                                                                         t to speak to an
                detective reminded appellant that he had the righ
                                                                          ybe I need to talk
                attorney. After a brief discussion, appellant stated, "Ma
                                                                        help me out more."
                to a lawyer instead of you right now because they could
                                                                            the interview.
                The detective asked appellant if he wished to continue
                                                                        asked appellant if
                After appellant continued to speak, the detective again
                                                                        responded that he
                he wished to continue the interview, to which appellant
                                                                      appellant and the
                did. Considering the context of the exchanges between
                                                                      an attorney were
                detective, we conclude that appellant's references to
                                                                        right to counsel.
                ambiguous and not an unequivocal invocation of his
                                                                         llant's motion to
                Therefore the district court did not err by denying appe
                                                                       's statement was
                 suppress. Moreover, any error in admitting appellant
                                                                     orting his guilt. See
                 harmless considering the overwhelming evidence supp
                                                                           cluding that
                 Arizona v. Fulminante, 499 U.S. 279, 295-96 (1991) (con
                 admission of a statement obtained in violation of Mira
                                                                        nda is subject to

                 harmless-error review).
                                                                                          ting
                             Appellant next argues that the district court erred by rejec
                                                                         nse's theory of the
                 several defense instructions that constituted the defe
                                                                              re to instruct
                 case. In this, he asserts that the district court's desi
                                                                          is "contrary to this
                 "neutrally" and avoid "advocacy-themed" instructions
                                                                              instructions."
                 Court's case law regarding defense theory of the case

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                                                                                       , he does
                     Although appellant identifies the proffered instructions at issue
                                                                                           s was
                     not sufficiently explain why the denial of his proposed instruction
                                                                                       legal
                     erroneous in light of the other instructions given and applicable
                                                                                   conclude
                     authority or how any error prejudiced him. Consequently, we
                                                                                98; Rhyne v.
                     that no relief is• warranted in this regard. See NRS 178.5
                     State, 118 Nev. 1, 13, 38 P.3d 163, 171 (2002).
                                 Having considered appellant's arguments and concluded that
                     no relief is warranted, we
                                 ORDER the judgment of conviction AFFIRMED.



                                             -   T °AA                   J.
                                              Parraguirre


                                                  J.
                      Douglas




                      cc: Hon. David A. Hardy, District Judge
                           Washoe County Public Defender
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1417A    4IDTa